DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

Status of the Claims

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 10 FEBRUARY 2021.  Claims 1-5, 9-13 & 17 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 02/10/2021 have amended Claims 1-5, 9-13 & 17 that include independent amended Claims 1, 9 and 17.           

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an email from Atty. Douglas Owens on 02/11/2021 (11 FEB 2021), as noted in the attached Interview Summary.            

The instant application’s claim(s) has/ have been amended as follows (additions  
bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:                    
1.        	An electronic device, comprising:      
a housing;     
a first near-distance wireless communication circuit;             
a second near-distance wireless communication circuit configured to provide a wireless coverage broader than the first near-distance wireless communication circuit, and support wireless connection to an access point (AP);           
a cellular wireless communication circuit;      
a touchscreen display exposed through a portion of the housing;           
a processor positioned in the housing and connected to the first near-distance wireless communication circuit, the second near-distance wireless communication circuit, the cellular wireless communication circuit, and the touchscreen display;   and         
a memory positioned in the housing and operatively connected to the processor, wherein the memory is configured to store an application program configured to make payment using the first near-distance wireless communication circuit, and instructions, wherein the instructions, when executed, cause the processor to:        
perform a transaction with an external point-of-service (POS) device via the first near-distance wireless communication circuit using the application program;          

automatically connect to the AP through the second near-distance wireless communication circuit based on the credential information after receiving the result of the transaction,          
wherein the credential information comprises service set identifier (SSIP) information about the AP, code information about the AP, and period information 
for connection to the AP,   and                        
wherein the instructions, when executed, further cause the processor to, when performing the transaction:                   
operate a timer based on the period information,   and                            
terminate connection to the AP when the timer expires.                


Claim 9:                      
9.         	A method for an electronic device to automatically connect to an access point, wherein the electronic device comprises a first near-distance wireless communication circuit, a second near-distance wireless communication circuit configured to provide a wireless coverage broader than the first near-distance wireless communication circuit and support wireless connection to an access point (AP), and a cellular wireless communication circuit, the method comprising:               

receiving a result of the transaction comprising receipt information and connection information from an external server via the cellular wireless communication circuit using the application program, wherein the connection information comprises credential information for connecting to the AP;   and               
automatically connecting to the AP through the second near-distance wireless communication circuit based on the credential information after receiving the result of the transaction,                               
wherein the credential information comprises service set identifier (SSIP) information about the AP, code information about the AP, and period information 
for connection to the AP,   and                        
wherein the instructions, when executed, further cause the processor to, when performing the transaction:                   
operate a timer based on the period information,   and                            
terminate connection to the AP when the timer expires.                


Claim 17:                       
17.         	A non-transitory machine-readable storage medium that records a program to control an operation of an electronic device, wherein the electronic device comprises a first near-distance wireless communication circuit, a second near-distance wireless communication circuit configured to provide a wireless coverage broader than 
perform a transaction with an external point-of-service (POS) device via the first near-distance wireless communication circuit using an application program;           
receive a result of the transaction comprising receipt information and connection information from an external server via the cellular wireless communication circuit using the application program, wherein the connection information comprises credential information for connecting to the AP;    and             
automatically connect to the AP through the second near-distance wireless communication circuit based on the credential information after receiving the result of the transaction,          
wherein the credential information comprises service set identifier (SSIP) information about the AP, code information about the AP, and period information 
for connection to the AP,   and                        
wherein the instructions, when executed, further cause the processor to, when performing the transaction:                   
operate a timer based on the period information,   and                            
terminate connection to the AP when the timer expires.                

 Allowable Subject Matter 
Claims 1-5, 9-13 & 17 are pending and allowed.
The following is an Examiner’s statement of reasons for this Allowance: 

{“Systems and methods systems and methods for altering a state of system using a remote device that processes gestures are described herein.  The electronic device can communicate with the system in response to monitoring a user generated gesture or other interaction.  For example, a user can wave the personal device or wave to the personal device, and in response thereto, the personal device can transmit an instruction to the system that causes it to change its operational state.  Thus, embodiments discussed herein enable a user to perform remote gestures with a first device to affect the operation of a second device.”}      
   
Further, Fux reference (Pub. No. US 2012/ 0290287) teaches ---       
{“A method and mobile device are provided for inputting text.  In one implementation, a method is provided for associating a first language with a first text input apparatus of the mobile device.  The method further associates a second language, different from the first language, with a second text input apparatus of the mobile device.  The method also enables text input from the first text input apparatus in the first language and from the second text input apparatus in the second language.”}             

Further, Lee reference (Pub. No. US 2016/ 0210616) teaches ---        
{“According to various embodiments of the present disclosure, an electronic device may include a housing, a conductive pattern that is arranged within the housing and is formed to generate a magnetic field, a plate that forms at least a part of a first surface of the housing and includes a material that at least partially transmits the magnetic field generated by the conductive pattern, and a communication circuit that is configured to transmit at least one transaction information to an external device by using the conductive pattern.  The conductive pattern may include a first end that is electrically connected to the communication circuit, a second end that is electrically connected to the communication circuit, and a coil that is connected between the first end and the second end and includes a plurality of turns that are substantially parallel to a surface of the plate.”}            



In regards to independent Claims 1, 9 and 17, Tannenbaum, Fux and Lee   


Claim 1:                    
1.        	An electronic device, comprising:      
a housing;     
a first near-distance wireless communication circuit;  
a second near-distance wireless communication circuit configured to provide a wireless coverage broader than the first near-distance wireless communication circuit, and support wireless connection to an access point (AP);       
a cellular wireless communication circuit;      
a touchscreen display exposed through a portion of the housing;  
a processor positioned in the housing and connected to the first near-distance wireless communication circuit, the second near-distance wireless communication circuit, the cellular wireless communication circuit, and the touchscreen display;   and      
automatically connect to the AP through the second near-distance wireless communication circuit based on the credential information after receiving the result of the transaction,
wherein the credential information comprises service set identifier (SSIP) information about the AP, code information about the AP, and period information 
for connection to the AP,   and                        
wherein the instructions, when executed, further cause the processor to, when performing the transaction:                   
operate a timer based on the period information,   and                            
terminate connection to the AP when the timer expires.                

Claim 9:                      
9.         	A method for an electronic device to automatically connect to an access point, wherein the electronic device comprises a first near-distance wireless communication circuit, a second near-distance wireless communication circuit configured to provide a wireless coverage broader than the first near-distance wireless communication circuit and support wireless connection to an access point (AP), and a 
cellular wireless communication circuit, the method comprising:               
automatically connecting to the AP through the second near-distance wireless 
communication circuit based on the credential information after receiving the result of the transaction,                               
wherein the credential information comprises service set identifier (SSIP) information about the AP, code information about the AP, and period information 
for connection to the AP,   and                        
wherein the instructions, when executed, further cause the processor to, when performing the transaction:                   
operate a timer based on the period information,   and                            
terminate connection to the AP when the timer expires.                

Claim 17:                       
17.         	A non-transitory machine-readable storage medium that records a program to control an operation of an electronic device, wherein the electronic device 

automatically connect to the AP through the second near-distance wireless communication circuit based on the credential information after receiving the result of the transaction,          
wherein the credential information comprises service set identifier (SSIP) 
information about the AP, code information about the AP, and period information for connection to the AP,   and                        
wherein the instructions, when executed, further cause the processor to, when performing the transaction:                   
operate a timer based on the period information,   and                            
terminate connection to the AP when the timer expires.                



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            

 Conclusion 
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./        
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691